Opinion issued April 18, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-01068-CV
                            ———————————
 THELMA MULLINS, INDIVIDUALLY AND AS REPRESENTATIVE OF
 THE ESTATE OF DONALD WAYNE MULLINS, DECEASED, AND ON
  BEHALF OF ALL WRONGFUL DEATH BENEFICIARIES, Appellant
                                         V.
    FOSTER WHEELER ENERGY CORPORATION, ET AL., Appellees


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2010-54230


                          MEMORANDUM OPINION

      Appellant has neither established indigence, nor paid or made arrangements

to pay the fee for preparing the clerk’s record. See TEX. R. APP. P. 20.1 (listing

requirements for establishing indigence); TEX. R. APP. P. 37.3(b) (allowing dismissal
of appeal if no clerk’s record filed due to appellant’s fault). After being notified that

this appeal was subject to dismissal, appellant did not respond. See TEX. R. APP. P.

42.3(b) (allowing involuntary dismissal).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                   PER CURIAM
Panel consists of Justices Lloyd, Kelly, and Hightower.




                                            2